DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1, 3-4, 6-7, and 9-12 have been allowed.
	Claims 2, 5, and 8 have been cancelled.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 2-4) of 05/16/2022, amended claims filled on 05/16/2022 and closet prior art of record Chang (US20150057839A1).
Chang discloses configuring user customizable operational features of a vehicle are described. In embodiments, an apparatus may include a communication module configured to be disposed in the vehicle, and communicate with a mobile device a user. The apparatus may further include a controller configured to be disposed in the vehicle and coupled with the communication module, to obtain from the mobile device, one or more preferences of the user for one or more user customizable features of the vehicle, and adjust the one or more user customizable operational features of the vehicle based at least in part on the one or more preferences of the user obtained. 
In regards to claim 1, Chang either individually or in combination with other prior art fails to teach or render obvious monitoring the surroundings of a passenger sitting in the seat through a camera installed inside the vehicle; sensing an object around the passenger through the monitoring; sending object information regarding the sensed object to a server; receiving a preset seat setting value corresponding to the object information from the server; adjusting the position of the seat according to the seat setting value; and when the preset seat setting value corresponding to the object information is not received from the server, sending a current seat setting value as a seat setting value related to the object information to the server, wherein the object the preset seat setting value of which is sent from the server comprises at least one of a mobile terminal, a notebook computer, and a book.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662